COURT OF APPEALS
                                       SECOND DISTRICT OF TEXAS
                                                   FORT WORTH 
 
                                        NO.
2-09-211-CV
 
FFP 2000A 1 LP AND FFP 2000A GP LLC                              APPELLANTS
 
                                                   V.
 
THRIFT‑WAY, INC.                                                                 APPELLEE
                                                                                                        
                                               ----------
           FROM THE 352ND DISTRICT COURT OF
TARRANT COUNTY
                                               ----------
                 MEMORANDUM
OPINION[1] AND
JUDGMENT
                                               ----------
We have
considered AAppellants= Motion
To Dismiss Appeal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See Tex. R. App. P. 42.1(a)(1), 43.2(f).
Costs of
the appeal shall be paid by the party incurring the same, for which let
execution issue.  See Tex. R. App.
P. 43.4.
 
PER
CURIAM
PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.
 
DELIVERED:  November 19, 2009




[1]See Tex. R. App. P. 47.4.